        Case 4:19-cv-00183-BRW Document 27 Filed 06/11/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

LAWTWAINA BROWN                                                               PLAINTIFF

                                    4:19-CV-00183-BRW

USABLE MUTUAL INSURANCE                                                     DEFENDANT

                                       JUDGMENT

      Consistent with the order entered today granting Defendant’s Motion for Summary

Judgment, this case is DISMISSED.

      IT IS SO ORDERED this 11th day of June, 2020.

                                         Billy Roy Wilson
                                         UNITED STATES DISTRICT JUDGE




                                             1
